 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   ANNA LYNN BROWN,                               Case No. 1:20-cv-00721-SAB

11                  Plaintiff,                      ORDER REQUIRING DEFENDANT TO
                                                    SUBMIT FILING INDICATING WHETHER
12          v.                                      THEY OPPOSE EXTENSION OF TIME

13   COMMISSIONER OF SOCIAL                         THREE DAY DEADLINE
     SECURITY,
14
                    Defendant.
15

16

17          On July 10, 2021, Plaintiff filed a motion for an extension of twenty (20) days to file a

18 reply brief. (ECF No. 30.) Based on the reasons provided in the request, the Court is unlikely to

19 grant anything beyond a fifteen (15) day extension.        Additionally, the Court shall require

20 Defendant to submit a statement of non-opposition or an opposition to the requested extension

21 within three (3) days.

22          Accordingly, IT IS HEREBY ORDERED that Defendant shall file a statement of

23 opposition or non-opposition to the motion for extension of time on or before July 15, 2021.

24
     IT IS SO ORDERED.
25

26 Dated:     July 12, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
